DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 
Status of the Claims
Amendment filed March 30, 2022 is acknowledged. Claim 1 has been amended. Claims 1-7 are pending.
Action on merits of claims 1-7 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the protective layer is a lamination of a layer made of inorganic material and a layer made of organic material” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein the protective layer and a side surface of the harrier structure are overlapped in a direction perpendicular to a plane of the array substrate” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA (US. Pub. No. 2009/0179566) of record, in view of JANG et al. (US. Pub. No. 2014/0132148).
With respect to claim 1, As best understood by Examiner, IMAMURA teaches a method for manufacturing an array substrate substantially as claimed including: 
a display region (3), a border region surrounding the display region (3) and a gap region (14a) located between the display region (3) and the border region, comprising:  
5providing, a first substrate (2); 
forming, an OLED display unit (11a), on a surface of the display region (3) on a first side of the first substrate (2); 
forming, a barrier structure (14a), on a surface of the gap region on the first side of the first substrate (2);  
10placing, a reticle, on a surface of the border region on the first side of the first substrate (2) and a surface of the barrier structure (14a); 
forming, a protective layer (14b) covering the OLED display unit (11a), on the first side of the first substrate, by using the reticle as a mask, wherein a boundary of the protective layer (14b) and a boundary of the barrier structure (14a) toward the display region are connected with each other; and  
15removing the reticle (M1), and binding a circuit board (130) to the surface of the border region on the first side of the first substrate;
wherein the barrier structure (14a) is located between the OLED display unit (11a) and the circuit board (130), and is configured to prevent the protective layer (14b) from extending to the circuit board (130) of border region, 
wherein the protective layer (14b) is a lamination of a layer (14d) made of inorganic material and a layer (14c) made of organic material; and 
a top surface of the barrier structure (14a) is not covered by the protective layer (14c);
wherein the protective layer (14c/d) and a side surface of the barrier structure (14a) are overlapped in a direction perpendicular to a plane of the array substrate, and the barrier structure (14a) is made of organic material. (See FIGs. 2, 4, 10, 12). 

Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the top surface of the barrier structure is not covered by the protective layer.  
However, JANG teaches a method for manufacturing an array substrate as claimed including: 
forming, a barrier structure (140), on a surface of the gap region on the first side of first substrate (101);  
10placing, a reticle (not shown), on a surface of the border region on the first side of the first substrate (101) and a surface of the barrier structure (140); 
forming, a protective layer (110) covering OLED display unit (120), on the first side of the first substrate, by using the reticle as a mask, wherein a boundary of the protective layer (110) and a boundary of the barrier structure (140) toward the display region are connected with each other; and  
15removing the reticle; 
wherein the barrier structure (140) is configured to prevent the protective layer (110) from extending to the border region, 
wherein the protective layer (110) is a lamination of a layer made of inorganic material (111) and  a layer made of organic material (112); and 
a top surface of the barrier structure (140) is not covered by the protective layer (110). (See FIGs. 1-2). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the protective layer covering OLED display unit of IMAMURA utilizing one reticle so that the top surface of the barrier structure is not covered by the protective layer as taught by JANG to reduce manufacturing costs. 

With respect to claim 7, the reticle of IMAMURA or JANG totally covers the barrier structure (14a) and the border region in a direction perpendicular to the first side of the first substrate.
  
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 and JANG ‘148 as applied to claim 1 above, and further in view of LEE et al. (US. Pub. No. 2015/0380685) of record.
With respect to claim 2, IMAMURA and JANG teach the method for manufacturing the array substrate as described in claim 1 above including the manufacturing process for the barrier structure (14a).  
Thus, IMAMURA and JANG are shown to teach all the features of the claim with the exception of explicitly disclosing the barrier structure being formed by an inkjet printing process or a screen printing process.  
However, LEE teaches a method for manufacturing the array substrate including:
a display region (110), a border region (120) surrounding the display region (110) and a gap region located between the display region (110) and the border region (120), comprising:  
5providing, a first substrate (101); 
forming, an OLED display unit (111), on a surface of the display region (110) on a first side of the first substrate (101); and
forming, a barrier structure (x40), on a surface of the gap region on the first side of the first substrate (101), wherein a manufacturing process for the barrier structure (x40) is an inkjet printing process or a screen printing process. (See Figs. 1, 3, 4, 9).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier structure of IMAMURA utilizing the inkjet printing process or screen printing process as taught by LEE so that pattering process is avoided.

With respect to claim 6, in view of LEE, a 5height of the barrier structure (x40) in a direction perpendicular to a surface of the first substrate ranges from 4 µm to 16pm, inclusive.  
Note that, the thickness of the barrier structure (14a) is greater than 3.5 µm. Thus the height of the barrier structure (14a) from the surface of substrate (2) is obviously (3.5 µm + the thickness of layers 283 +284) within the claimed range of 4 µm to 16 µm.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 and JANG ‘148, as applied to claim 1 above, and further in view of KIM et al. (US. Pub. No. 2016/0018686) of record.
With respect to claim 203, IMAMURA and JANG teach the method for manufacturing the array substrate as described in claim 1 above including a horizontal distance between a central point of the barrier structure (14a) and the border region. (See FIGs. 2, 4).  
Thus, IMAMURA and JANG are shown to teach all the features of the claim with the exception of explicitly disclosing the quantitative value of the horizontal distance. 
Note that, the value of greater than 0.3 mm, does not appear to be critical.
However, KIM teaches a method for manufacturing the array substrate including:
a display region (300), a border region (A) surrounding the display region (300) and a gap region (500) located between the display region (300) and the border region (A), comprising:  
5providing, a first substrate (100); 
forming, an OLED display unit, on a surface of the display region (300) on a first side of the first substrate (100); and
forming, a barrier structure (500), on a surface of the gap region on the first side of the first substrate (100), wherein a horizontal distance between a central point (1/2) of the barrier structure (500) and the border region (A2) is greater than 0.3 mm. (See FIGs. 1-3).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the horizontal distance between a central point of the barrier structure and the border region of IMAMURA being greater than 0.3 mm as taught by KIM to provide clearance for the COG driving element.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Note that the specification contains no disclosure of either the critical nature of the claimed horizontal distance is greater than 0.3 mm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

With respect to claim 4, in view of KIM, a horizontal distance between a central point (1/2) of the barrier structure (500) and a boundary of the 25circuit board (400) in the border region (A) is greater than 0.3mm, wherein the boundary of the circuit board (400) is an edge of the circuit board that is nearest to the central point (1/2) of the barrier structure (500). 
   
With respect to claim 5, The reticle of IMAMURA is overlapping the barrier structure, thus, in view of KIM, a distance between a boundary (m1) of the reticle (M1) toward the display region  (300) and a central point (1/2) of the barrier structure (500) is greater than 5 µm.  

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The protective layer of JANG, similar to IMAMURA, is a lamination of a layer made of inorganic material and a layer made of organic material.
However, in view of JANG, the top surface of the barrier structure is not covered by the protective layer.  
Note that, the claimed limitations fail to exclude the barrier structure being of multiple layers. The barrier structure 14a of IMAMURA is made of organic material. Thus, the limitation is met. 
Moreover, the substance of the arguments have no basis in the claimed limitations.     

Regarding LEE and KIM, Applicant asserts the same argument regarding the top surface of the barrier structure being not covered by the protective layer.
Note that, in view of JANG, the top surface of the barrier structure is not covered by the protective layer.      
The limitations are met. The rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829